                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

Cody Allen Noe,                      )          Case No. 8:18-cv-00256-DCC-JDA
                                     )
                     Plaintiff,      )
                                     )
v.                                   )                     ORDER
                                     )
South Carolina Department of         )
Corrections, Officer Hones, Sergeant )
Williams,                            )
                                     )
                     Defendants.     )
________________________________ )

      This matter is before the Court on Plaintiff’s motion for a preliminary injunction.

ECF No. 118. Defendants filed a response in opposition. ECF No. 119. In accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was

referred to United States Magistrate Judge Jacquelyn D. Austin for pre-trial proceedings

and a Report and Recommendation (“Report”). On January 20, 2019, the Magistrate

Judge issued a Report recommending that the motion for permanent injunction be denied.

ECF No. 121.      The Magistrate Judge advised the parties of the procedures and

requirements for filing objections to the Report and the serious consequences for failing

to do so. Neither party has filed objections, and the time to do so has passed.

        The Magistrate Judge makes only a recommendation to this Court.              The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The
Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See U.S.C. § 636(b). The

Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

Plaintiff’s motion for preliminary injunction [118] is DENIED.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
March 5, 2019
Spartanburg, South Carolina

                                NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
